Citation Nr: 1038241	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  08-32 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for a service-connected thoracic and lumbar spine 
disorder.

2.  Entitlement to an initial compensable disability rating for a 
right shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to July 
1975, February 1997 to August 1997, August 1998 to May 1999, 
October 1999 to September 2000, October 2000 to September 2001, 
October 2001 to March 2002, October 2002 to August 2004, and 
February 2005 to August 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a September 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which, inter alia, granted service connection for degenerative 
joint disease of the thoracic and lumbar spine and assigned it a 
20 percent disability rating, and granted service connection for 
degenerative joint disease of the right shoulder and assigned it 
a noncompensable disability rating.  

As support for his claim, the Veteran provided testimony before 
the undersigned Veterans Law Judge at a videoconference hearing 
in June 2010.  The transcript of the hearing has been associated 
with the claims file and has been reviewed. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, 
the Board finds that additional development of the evidence is 
required.

Initially, the Board notes that, during his June 2010 
videoconference hearing, the Veteran indicated that he continues 
to receive treatment from private physicians for his thoracic and 
lumbar spine and right shoulder disabilities.  In particular, the 
Veteran reported that he receives steroid injections to relieve 
his back disability symptoms and that he is undergoing physical 
therapy for his right shoulder.  However, a review of the claims 
file reveals that complete records of these treatment sessions 
have not been associated with the claims file.  In this regard, 
VA's duty to assist pertains to obtaining records of the 
Veteran's relevant medical treatment.  38 U.S.C.A. § 5103A(c)(2) 
(West 2002 & Supp. 2009); 38 C.F.R.  §§ 3.159(c)(2), (c)(3) 
(2009).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
is charged with constructive knowledge of evidence generated by 
VA).  VA also has a duty to make reasonable efforts to obtain 
relevant records, including private records that the claimant 
adequately identifies, and notify the claimant of such efforts 
whenever it is unable to obtain such records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Because any record of recent 
treatment for the Veteran's thoracic and lumbar spine and right 
shoulder disabilities would be relevant to his claim, the AOJ 
should make further attempts to obtain these records, and, if 
they no longer exist, must make this express declaration to 
confirm that further attempts to obtain them would be futile.  
The Veteran also has to be apprised of this.

Further, updated VA examinations of the Veteran's thoracic and 
lumbar spine and right shoulder are needed to determine the 
current nature and severity of these service-connected 
disabilities; the Veteran has alleged that these disabilities 
have worsened.  Initially, with respect to the Veteran's thoracic 
and lumbar spine disorder, he has testified that he experiences 
spasms many times each week, that his back "tightens up", that 
he experiences sharp pains, and that he is unable to walk or move 
at times due to the pain.  He also continues to complain of 
neuropathy in his feet.  See June 2010 videoconference hearing 
transcript.  Furthermore, recent private treatment records 
submitted by the Veteran indicate that the lumbar spine has, 
among other things, disc bulging, foraminal encroachment, lumbar 
stenosis.  It also appears that there is pain with range of 
motion of the lumbar spine, particularly with flexion and 
extension.  See private magnetic resonance imaging (MRI) report 
dated in January 2008, and private treatment record dated in July 
2008.  

With respect to his right shoulder, the Veteran also testified 
that it has progressively worsened.  He indicated that he 
received an injection to relieve symptomatology of the right 
shoulder in 2008, but that his right shoulder had locked 
subsequent to that injection.  He testified that he is undergoing 
physical therapy for his right shoulder disability.  See June 
2010 videoconference hearing transcript.  Private treatment 
records submitted by the Veteran indicate, among other things, 
probable cuff tendonitis and cuff tear in the right shoulder, 
mild degenerative arthropathy in the right shoulder, hypertrophy 
with spurring and impingement, and degenerative tearing or 
fraying of the superior labrum.  An initial physical therapy 
evaluation of the right shoulder also indicated tenderness, pain, 
crepitus, decreased range of motion, and impaired muscle 
function.  See private treatment records dated in June 2008, 
August 2008, and August 2010; and private MRI report dated in 
February 2010.  

Moreover, the last VA examinations of the Veteran's thoracic and 
lumbar spine and right shoulder were in June 2006 and July 2006, 
more than four years ago, and more recent VA examinations would 
help to determine the current levels of severity of these 
service-connected disabilities.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (determining that the Board should have 
ordered a contemporaneous examination of the veteran because a 
23-month-old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record 
does not adequately reveal the current state of claimant's 
disability, fulfillment of the statutory duty to assist requires 
a contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the last 
examination).  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran information 
as to the dates of any private medical 
treatment received for his thoracic and 
lumbar spine disability and for his right 
shoulder disability that is not already of 
record.  The Veteran should furnish signed 
authorizations for the release to VA of 
private medical records in connection with 
each non-VA source he identifies.  Copies 
of the medical records (not already in the 
claims folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  If requests 
for any private treatment records are 
unsuccessful, VA should inform the Veteran 
of the non-response so that he will have 
an opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.

2.  Schedule the Veteran for a VA 
orthopedic/neurological examination, by an 
appropriate specialist, to determine the 
current severity of the service-connected 
degenerative joint disease of the thoracic 
and lumbar spine.  The claims file, 
including a complete copy of this remand, 
must be made available for review of the 
Veteran's pertinent medical history, 
including, in particular, the records of 
his recent treatment.

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The examination must include 
range of motion findings.  The examiner is 
asked to identify and describe any current 
symptomatology, including any functional 
loss associated with the thoracic and 
lumbar spine disability due to more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, 
pain on pressure or manipulation, and 
muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the spine, or when, for 
example, the Veteran's symptoms are most 
problematic ("flare-ups").  If there is 
no objective evidence of these symptoms, 
the examiner should so state.

Further, the examination report should 
include a discussion of whether the 
Veteran has incapacitating episodes and 
their total duration (in weeks) during the 
last 12 months.  Note:  an incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome (IVDS) requiring bed rest 
prescribed by a physician and treatment by 
a physician.

If there is evidence of any objective 
neurological abnormality associated with 
the Veteran's service-connected thoracic 
and lumbar spine disability, such as 
radiculopathy affecting the lower 
extremities, the examiner should identify 
this abnormality and comment on its 
severity.  Specifically, the examiner 
should discuss the severity of any 
associated radiculopathy which may be 
found and ascertain whether it more 
closely resembles a mild incomplete 
paralysis, a moderate incomplete 
paralysis, a moderately severe incomplete 
paralysis or a severe incomplete 
paralysis.  The examiner should also 
describe any other neurological 
manifestations which may be present.  

The examiner also should provide an 
opinion as to the effect that the service-
connected thoracic and lumbar spine 
disorder has on the Veteran's current 
level of occupational impairment.  The 
conclusions of the examiner should reflect 
review of the claims folder, and the 
discussion of pertinent evidence.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for an 
increased rating.  

3.  Also schedule the Veteran for a VA 
orthopedic examination, by an appropriate 
specialist, to determine the current 
severity of the service-connected right 
shoulder degenerative joint disease.  
The claims file, including a complete copy 
of this remand, must be made available for 
review of the Veteran's pertinent medical 
history, including, in particular, the 
records of his recent treatment.

The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The examination must include 
range of motion findings.  The examiner is 
asked to identify and describe any current 
symptomatology, including any functional 
loss associated with the right shoulder 
disability due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse, pain on pressure or 
manipulation, and muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the shoulder, or when, 
for example, the Veteran's symptoms are 
most problematic ("flare-ups").  
If there is no objective evidence of these 
symptoms, the examiner should so state.

The examiner also should provide an 
opinion as to the effect that the service-
connected right shoulder disorder has on 
the Veteran's current level of 
occupational impairment.  The conclusions 
of the examiner should reflect review of 
the claims folder, and the discussion of 
pertinent evidence.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for an 
increased rating.  

4.  Readjudicate the claims for 
entitlement to an initial disability 
rating in excess of 20 percent for a 
thoracic and lumbar spine disorder and 
entitlement to an initial compensable 
disability rating for a right shoulder 
disorder in light of the physical 
examinations provided to the Veteran and 
any additional medical evidence received 
since the supplemental statement of the 
case (SSOC) in June 2009.  If the claims 
are not granted to the Veteran's 
satisfaction, send him and his 
representative another SSOC.  It must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
The Veteran should be given an opportunity 
to respond to the SSOC before returning 
the file to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


